[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff owned a 1986 Chevrolet Camaro. The plaintiff's car was in an accident. On August 1, 1989, the plaintiff's wife and daughter took the car for an estimate to the defendant TT Sunoco Service Station in the late afternoon. Theodore Tine owned both of the defendants. Tine told the plaintiff's wife he could not make an estimate of the damage until the following day.
There were a few buildings in the cluster. Among them were the defendant TT Sunoco Service Station's building and the defendant Mid-State Auto Body's building.
There was a conflict of testimony. The plaintiff's daughter testified that she left the car at TT Sunoco Service Station. Tine testified that the plaintiff's daughter left the car at Mid-State auto Body. The court finds that the plaintiff's daughter left the car at Mid-State Auto Body.
Overnight the car was locked inside in the Mid-State building. Mid-State Auto Body took precautions to CT Page 718 secure the building, provide the surveillance of the building and limit access to the building.
Vandalism occurred in the night. The vandal broke a garage window and splattered paint on the plaintiff's car.
The plaintiff's complaint had six counts based on negligence, breach of contract and violation of Connecticut Unfair Trade Practice Act.
The court is mystified. If the TT Sunoco Service Station and Mid-State Auto Body are not corporations, the defendants are nonentities. If they are not corporations, Theodore Tine is the defendant.
The court finds no negligence on the defendants and the court finds that no contract existed. The counts of Connecticut Unfair Practice are farfetched.
The plaintiff is asking for $7,000 in damages. He did not testify supporting the $7,000. No other plaintiff's witnesses had testified for damages.
Judgment for the defendants.
EDELBERG STATE TRIAL REFEREE